                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                          )
                                                     )
                              Plaintiff,             )
                                                     )
                       vs.                           )    Case No. 1:11-cr-25-TWP-TAB-4
                                                     )
  MARIA ISABEL RAMIREZ,                              )
                                                     )
                              Defendant.             )

                              ENTRY REGARDING BRIEFING

       On September 9, 2019,          Defendant Maria Isabel Ramirez filed a Motion for

Reconsideration of the Order on Motion to Reduce Sentence (Dkt. 863). Thereafter, on September

9, 2019, the Court directed the Indiana Federal Community Defender to enter an appearance to

determine if Ramírez was entitled to the relief requested. See Dkt. 864. That same day, FCD

attorney Sara Varner appeared for Ramirez. Dkt. 865. In response to the Court’s request for a

status report, Ms. Varner provided notice of her intent to withdraw from the case, and that she had

communicated to Ms. Ramirez that she may proceed pro-se with her motion before the Court. See

Dkt. 868.

       The Government is directed to file a response, in any, to the Motion for Reconsideration at

dkt. 863 by March 30, 2020. If a response is filed, Ms. Ramírez will have 10 days to file a reply,

if any. Thereafter, the Court will issue a ruling on Ramírez’s pro se Motion.

       SO ORDERED.


Date: 3/4/2020
Distribution:

MARIA ISABEL RAMIREZ
09951-028
WASECA - FCI
WASECA FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 1731
WASECA, MN 56093

Michelle Patricia Brady
UNITED STATES ATTORNEY'S OFFICE
michelle.brady@usdoj.gov




                                  2
